Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to an optic fiber adaptor including an adaptor casing that surrounds and defines a connecting slot extending 5along a first direction;
said latch 14 portions of said engaging members extending respectively from said extending wall portions of said engaging members toward each other, each of said latch portions having a first inclined surface and a second 5inclined surface that is disposed behind said first inclined surface;
an optic fiber connector disposed behind said optic fiber adaptor along the first direction and inserted into said connecting slot of said optic fiber adaptor;
a ferrule assembly disposed in front of said optic 20fiber adaptor and including a casing body that is inserted into said insertion slot of said optic fiber adaptor;
wherein said securing member of said ferrule assembly abuts against said second inclined surfaces of said latch portions of said engaging members, such that said casing body of said ferrule assembly is confined and positioned within said insertion slot of 20said optic fiber adaptor, classified in G02B 6/3825 .
II. Claims 5-8, drawn to  an optic fiber adaptor comprising an adaptor casing surrounding and defining a connecting slot extending along a first direction, two flexible engaging members disposed on said adaptor casing and spaced-apart from each other along a second direction transverse to the first direction,  each of said latch portions having a first inclined surface and a , classified in  G02B 6/3874, G02B 6/3893.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I for instance could have a different distance between first inclined surfaces of said latch portions of the engaging members having the same positional relationship rather than decreasing rearwardly or decreasing forwardly.  The subcombination has separate utility such as an optical coupler between two connectors in a transceiver. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883